EXHIBIT 10.3
 
CHASE
 
Continuing Pledge Agreement



Dated as of September 16, 2009


Pledge. WesBanco, Inc., whose address is One Bank Plaza, Wheeling, West Virginia
26003 (the "Borrower"), pledges, assigns, transfers and grants to JPMorgan Chase
Bank, N.A., whose address is 120 S. LaSalle St., Chicago, IL 60603 (together
with its successors and assigns, the "Bank") a continuing security interest in
the property listed below under the heading "Schedule of Collateral" (the
"Collateral") owned by the Borrower, all Collateral in which the Borrower has
rights or power to transfer rights and all Collateral in which the Borrower
later acquires ownership, other rights or the power to transfer rights to secure
the payment and performance of the Liabilities. If the Collateral consists of
"investment property" or "financial assets," as such terms are defined in the
UCC (as defined below), the grant includes any stock rights, stock dividends,
liquidating dividends, new securities, financial assets and other property to
which the Borrower may become entitled because it owns the Collateral and such
property delivered to the Bank or to an intermediary designated by the Bank
subject to the control of the Bank to satisfy the requirements of the paragraph
captioned "Loan Value of Collateral". The Borrower has transferred the
securities to the Bank or other intermediary, as directed by the Bank, that has
entered into a control agreement in form and substance satisfactory to the Bank.
In the event the transfer is not complete, the Borrower will complete it within
ten (10) days. Collateral shall not include any common trust funds of the Bank
in which the Bank is prohibited by applicable law from taking a security
interest.  The term "UCC" in this Pledge means the Uniform Commercial Code of
Illinois, as in effect from time to time, except to the extent that the validity
and perfection or the effect of non-perfection of the security interest created
by this Pledge, or remedies hereunder, in respect of any particular portion of
the Collateral, are governed by the laws of a jurisdiction other than the State
of Illinois, in which case, the UCC of such jurisdiction shall apply.


SCHEDULE OF COLLATERAL. All shares of WesBanco Bank, Inc. stock now or hereafter
outstanding, including, but not limited to the 391,000 shares of common stock
represented by Certificate Number 1; including the intangible interest
represented by such security, physical certificate, if any, and all securities
entitlements (as defined in the UCC).  In the event any additional shares of
stock of WesBanco Bank, Inc. are issued after the date of this Pledge, then the
Borrower shall deliver as Collateral all such certificates evidencing such
shares as collateral along with duly executed stock powers in blank in favor of
the Bank, with respect to such shares in form and substance acceptable to the
Bank and any other documents required by the Bank to ensure a perfected first
priority continuing pledge, assignment and security interest in such additional
shares.  Collateral includes all substitutions, additions, renewals,
investments, reinvestments, free credit balances, cash proceeds, general
intangibles, insurance, products and supporting obligations including but not
limited to all interest, dividends, other proceeds, instruments and other
property now or hereafter received, receivable or otherwise distributed in
connection with the sale, lease, license, exchange or other disposition of any
Collateral.  Any securities, investment property, or other property of the
Borrower at any time in the custody, possession or control of the Bank shall
also constitute the Collateral unless the Bank holds such property solely in a
fiduciary capacity.


Liabilities. The term "Liabilities" in this Pledge means all debts, obligations,
indebtedness and liabilities of every kind and character of the Borrower whether
individual, joint and several, contingent or otherwise, now or hereafter
existing in favor of the Bank including without limitation, all liabilities,
interest, costs and fees, arising under or from any note, open account,
overdraft, credit card, lease, Rate Management Transaction, letter of credit
application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing. The term "Rate Management Transaction" in
this Pledge means any transaction (including an agreement with respect thereto)
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.


Representations, Warranties and Covenants. The Borrower represents, warrants and
agrees with the Bank that until this Pledge terminates and all Liabilities are
paid in full, it owns and it will own the Collateral free and clear of any
liens, security interests, assignments or other encumbrances. The Borrower will
not attempt to sell or assign the Collateral or create any lien, security
interest, assignment or other encumbrance or claim against it. The Borrower
agrees to reimburse the Bank, on demand, for any amounts paid or advanced by the
Bank for the purpose of preserving all or any part of the Collateral. The Bank
shall exercise reasonable care in the custody and preservation of the Collateral
to the extent required by applicable law.


The Borrower represents, warrants and covenants with the Bank that until this
Pledge terminates and all Liabilities are paid in full no financing statement or
similar record covering all or any part of the Collateral is on file in any
public office, and no person or entity other than the Bank has control of the
Collateral unless the Bank has approved that filing and/or control in writing.
From time to time at the Bank's request, the Borrower will execute one or more
financing statements and control agreements in form and substance satisfactory
to the Bank and will pay the cost of filing them in all public offices or
recording them with any intermediary where filing or recording is deemed by the
Bank to be necessary or desirable. In addition, the Borrower shall execute and
deliver, or cause to be executed and delivered, such other documents as the Bank
may from time to time request to create, to perfect, to assure the continuing
first priority of or to further evidence, the security interest created in the
Collateral by this Pledge, including: (a) a notice of security interest and/or a
control agreement with respect to any Collateral from persons or entities
considered necessary or desirable by the Bank, all in form and substance
satisfactory to the Bank; (b) a notice to and acknowledgement from and control
agreement with any bailee or other person who maintains, possesses or controls
any of the Collateral, all in form and substance satisfactory to the Bank; and
(c) any consent to the assignment of proceeds of any letter of credit, all in
form and substance satisfactory to the Bank.


The Bank shall have the right now and at any time in the future, in its sole and
absolute discretion and without notice to the Borrower: to (a) prepare, file and
sign the Borrower's name on any proof of claim in bankruptcy or similar document
against any owner of the Collateral and (b) to prepare, file and sign the
Borrower's name on any financing statement or similar record, notice of lien,
control agreement, assignment or satisfaction of lien or similar document in
connection with the Collateral.


Events of Default.  The term "Event of Default" shall have the same meaning in
this agreement as in that certain Amended and Restated Credit Agreement dated as
of July 31, 2009, by and between the Borrower and the Bank, as amended,
modified, restated, and replaced from time to time.


Bank Appointed Attorney-in-Fact. The Borrower authorizes and irrevocably
appoints the Bank as the Borrower's attorney-in-fact, to do any of the following
without notice to the Borrower or any other person or entity: to take any action
and to execute or otherwise authenticate any record or other documentation that
the Bank considers necessary or advisable to accomplish the purposes of this
Pledge, to exercise any rights under this Pledge and to perform any of the
undersigned's obligations under this Pledge including but not limited to the
following: (a) to endorse and collect all checks, drafts, other payment orders
and instruments representing or included in, the Collateral or representing any
payment, dividend or distribution relating to any Collateral; (b) to direct any
securities or commodity intermediary or issuer of any Collateral to comply with
instructions originated by the Bank directing distribution of the Collateral
without the undersigned's further consent; (c) after the occurrence of an Event
of Default, to transfer to or restyle any Collateral into the name of the Bank
or the Bank's nominee or any broker-dealer that may be an affiliate of the Bank
(including converting physical certificates to book-entry holdings); (d) to
transfer to the account of the Bank with any Federal Reserve Bank as Collateral
held in book entry form with any Federal Reserve Bank; (e) to execute any
control agreement or stock powers or other document of transfer; and (f) to
execute any record reasonably believed necessary or appropriate by the Bank for
compliance with laws, rules or regulations applicable to any Collateral
(including any documentation reasonably believed necessary by the Bank for
compliance with Rule 144 or any other restrictions, laws, rules or regulations
applicable to any Collateral hereunder that constitutes restricted securities
under the applicable securities laws) and, after the occurrence of an Event of
Default, to vote any and all securities or exercise any similar right with
respect to any Collateral and the Bank is granted an irrevocable proxy to so
vote on the undersigned's behalf. The Borrower's signature on this Pledge or
other authentication of this Pledge shall constitute an irrevocable direction by
the Borrower to any bank, custodian, broker-dealer, any other securities
intermediary or commodity intermediary or other financial intermediary holding
any Collateral or any issuer of any letters of credit to comply with the
instructions or entitlement orders, as applicable of the Bank, without the
further consent of the Borrower or any other person or entity. This appointment
is irrevocable and coupled with an interest and shall survive the death or
disability of the Borrower.


Loan Value of Collateral. Borrower agrees that at all times the amount of the
Liabilities may not exceed the aggregate Loan Value of the Collateral. Borrower
will, at the Bank's option, either supplement the Collateral or make, or cause
to be made, any payment under the Liabilities to the extent necessary to ensure
compliance with this provision or the Bank may liquidate Collateral to the
extent necessary to ensure compliance with this provision. "Loan Value" means
the value assigned by the Bank from time to time, in its sole reasonable
discretion, to each item of the Collateral. The Bank retains the right to
determine the eligibility of the Collateral.


Registration Rights. If any of the Collateral consists of securities not
registered under the Securities Act of 1933, and the issuer proposes to register
any of its securities, the Borrower will give the Bank notice of that fact. In
addition, and at no cost to the Bank, the Borrower will use its best efforts to
induce the issuer to register the pledged securities so that they may be
disposed of by public sale or other public disposition. Upon the completion of
registration, the Borrower will deliver certificates without any restrictive
legend in exchange for the unregistered securities. The Borrower indemnifies and
holds the Bank harmless against any loss, claim, damage or liability arising out
of the registration process, and will reimburse the Bank for any legal or other
expenses incurred by the Bank as a result.


Voting Rights. Until the occurrence of an Event of Default with respect to any
Liabilities or any agreement related to the Liabilities, the Borrower may
exercise all voting and consensual powers and rights pertaining to any
Collateral for all purposes not inconsistent with the terms of this Pledge and
may receive and retain all dividends (other than stock or liquidating dividends)
on the Collateral prior to any Event of Default. All dividends in stock or
property representing stock, and all subscription rights, warrants or other
rights or options, all liquidating dividends or distributions, and all
securities or other property received as a result of a merger or consolidation,
will be Collateral and must be delivered to the Bank or as instructed by the
Bank.


Instructions Regarding the Collateral. The Bank may act upon any instructions
given by the Borrower whether in writing or not, with regard to additions or
substitutions or sale or other disposition of the Collateral and its proceeds.
The Borrower agrees that any additions to, substitutions for or proceeds of the
Collateral that it receives will be held for the Bank's benefit and turned over
to the Bank. After the occurrence of an Event of Default, the Borrower also
gives the Bank permission to have the Collateral or any part of it transferred
to or registered in the Bank's name or in the name of any other person or
business entity with or without designation of the capacity of that nominee, and
will hold the Bank harmless from any liability or responsibility that might
result. A carbon, photographic or other reproduction of this Pledge is
sufficient as, and can be filed as, a financing statement or other similar
record. The Bank is irrevocably appointed the Borrower's attorney-in-fact to
execute any financing statement or similar record on the Borrower's behalf
covering the Collateral. The Borrower authorizes the Bank to file one or more
financing statements or similar records related to the security interests
created by this Pledge, and further authorizes the Bank, instead of the
Borrower, to sign such financing statements.


Remedies. The Borrower agrees and acknowledges that because of applicable
securities laws, the Bank may not be able to effect a public sale of the
Collateral, and sales at a private sale may be on terms and at a price less
favorable than if the securities were sold at a public sale. The Borrower agrees
that all private sales made under these circumstances shall be construed to have
been made in a commercially reasonable manner. The Bank's compliance with any
applicable state or federal law requirements in connection with the disposition
of the Collateral will not adversely affect the commercial reasonableness of any
sale of the Collateral. These rights and remedies shall be cumulative and not
exclusive. If the Borrower is entitled to notice, that requirement will be met
if the Bank sends notice at least ten (10) days prior to the date of sale,
disposition or other event requiring notice, and such notice shall be deemed
commercially reasonable. The proceeds of any sale shall be applied first to
costs, then toward payment of the Liabilities in any order of application,
whether or not the Liabilities have been declared to be due and owing; provided
that, to the extent any Liabilities consist of extensions of credit by the
issuance of letters of credit or other like obligations of the Bank to third
parties which have not been utilized, such proceeds shall be held by the Bank in
a cash collateral account as security for the Liabilities.


Pledge Agreement in Addition to Other Pledge Agreements. This Pledge is in
addition to and not in substitution or replacement of any other pledge agreement
executed by the Borrower in favor of the Bank, and the Bank's rights under this
Pledge and any such other pledge agreement are cumulative.


Miscellaneous. The Borrower's obligations to the Bank under this Pledge are not
subject to any condition, precedent or subsequent, and shall not be released or
affected by any change in the composition or structure of the Borrower,
including a merger or consolidation with any other person or entity. If more
than one person or entity signs this Pledge as Pledgor, their obligations,
covenants, representations and warranties are joint and several  and the
Collateral includes any property that is owned by any one or more of the
undersigned, individually or jointly with any other person or entity. If more
than one person or entity signs as the Borrower, their obligations are joint and
several arising out of or relating to this Pledge or the Collateral and each
agreement representation, warranty and covenant shall be individual, joint and
several  and the "Collateral" includes any property that is owned by any
Borrower individually or jointly with any other. This Pledge is binding on the
Borrower and its heirs, successors and assigns, and is for the benefit of the
Bank and its successors and assigns. The use of section headings does not limit
the provisions of this Pledge.







   
Borrower:




     
WesBanco, Inc.
     
By:
  /s/ Paul M. Limbert           Paul M. Limbert           President and Chief
Executive Officer        
Printed Name
Title
 
Date Signed:
  September 17, 2009


 











